DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    PATRICE CARTER-WILLIAMS,
                            Appellant,

                                     v.

 TOYOTA MOTOR CREDIT CORPORATION d/b/a LEXUS FINANCIAL
SERVICES and AUTONATION IMPORTS OF PALM BEACH, INC. d/b/a
                  LEXUS OF PALM BEACH,
                        Appellees.

                              No. 4D19-2245

                              [April 23, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Judge; L.T. Case No.
502018CA010060.

  Patrice Carter-Williams, Riviera Beach, pro se.

  Phillip S. Howell and David T. Burr of Galloway, Johnson, Tompkins,
Burr & Smith, PLC, Tampa, for Appellee Toyota Motor Credit
Corporation.

  Nancy W. Gregoire of Birnbaum, Lippman & Gregoire, PLLC, Fort
Lauderdale, and Richard A. Ivers of the Law Office of Richard A. Ivers,
Coconut Creek, for Appellee Autonation Imports of Palm Beach.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.